DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 09/29/2022.
Claims 1-16 and 22-25 are currently pending in this application. Claims 17-21 have been withdrawn. Claims 1, 4-6, 9, 10, 14, 16, 22, 23 and 25 have been amended.
No new IDS has been filed.

Examiner’s Note
Applicants are suggested to include information from figures 9 and 18 with related text of the specification (e.g., both the usage of the MPC view and key manager with certificate information) in the claims in order to improve claim limitations regarding the allowability of the application.

Response to Arguments
Regarding the previous 112(a) rejection to the claim 6, the applicant has amended to change the limitations from “… using an anonymous communication browser to remain anonymous” to “… using a The Onion Router (Tor) browser”, and has, in page 9 of the remarks, has argued that “… it is believed that the amendments to claim 6 resolve the issues … these amendments may be found at least at paragraph [0011] of the specification …”.
Examiner respectfully disagrees with the argument.
The information of par. [0011] of the specification for “using Tor to remain anonymous” does not describe “using a Tor browser” as the Tor has various communication formats, for example, “Tor messenger”, “Tor phone”, etc. Therefore, the rejection is maintained.

Regarding the previous 112(b) rejections, the applicant has amended some claims and has, in page 9 of the remarks, has argued that “… the claims are amended to address the Examiner’s concerns …”. However, the amendments do not overcome all rejections or cause new rejections. See the updated rejections in the 112(b) rejections section below.

Regarding the previous 103 rejections, the applicant, in pages 9-10 of the remarks, has argued that “… claim 1 is amended to clarify that the signing, sending of a request, and receipt of secret shares is all performed without revealing the identities of the device … maintaining the anonymity of the devices … it is believed that no art of record disclose or suggest these features … Roth expressly requires that the identity of the nodes in its network be made known (Roth at par. 0053) … a request from a node includes the ID of the node (fig. 7 of Roth) …”.
Examiner respectfully disagrees with these arguments.
As taught in Roth, 
Roth, in par. 0053, teaches the information including node ID stored in the blockchain 70 (NOT device ID included in the secret share request or sending/receiving with the device ID). 
Moreover, the teaching of Roth, in fig. 7, describes the item 81 of “Request Secret Shares” including signed format of the message (e.g., SIGN (MESSAGE [xxx])). Although the message includes node ID, signed message (or signed node ID) is NOT the same as the message (or the node ID). Please note that a process of digital signing works similarly to encryption and the data is signed by hashing the message with a hashing algorithm and the sender’s private key. Therefore, it is obvious that the signed node ID is not the same as the node ID.

The applicant, in pages 10-11 of the remarks, further argued that “… Roth also contradicts the descriptions in Wentz of signing a certificate as part of an anonymous authentication procedure … cannot be combined … because Roth is fundamentally contradicts these features …”.
The examiner respectfully disagrees with this argument.
First of all, the rejections include the teaching of Wentz to modify the teaching of Roth (NOT other way around). Moreover, Wentz, in par. 0106, clearly describe design choices of a communication technology including “a desired degree of latency”, “security”, “anonymity” and “throughput” and “the anonymity” may favor selection of more widely scattered distributed storage nodes or other devices to make it more difficult to where requesting device is. In other words, Wentz teaches the process of anonymity as a design of choice (NOT the only way) to improve the security of distributed storage nodes and the requesting device. 
As explained in the previous office action, teaching of Wentz (e.g., using the anonymity protocol) is used to modify the teaching of Roth, which does not explicitly disclose the term, “anonymity” in the processes of distributed storage nodes and a requesting device – see also response of above paragraph 12 and the 103 rejections section below for the motivation of combining the teaching of Wentz into the teaching of Roth to improve the security of the information which shows the obviousness of the claimed limitations.

 The applicant’s arguments, for the claims 2-16 and 22-25 with the 103 rejections regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response for the claim 1 above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claim 1 is amended to include “… receiving, from the at least one second device, one or more secret shares without identifying the at least one second device …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification describes, “… receiving, from the at least one other device, the one or more secret shares …” – see par. 0006. However, the description cannot be interpreted as the claimed limitations, “… receiving, from the at least one second device, one or more secret shares without identifying the at least one second device …”. Any negative limitation or exclusionary proviso must have basis in the original disclosure and the mere absence of a positive recitation is not basis for an exclusion – see MPEP 2173.05(i).
Claims 2-16 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 6 is amended to include “… the device anonymously uploads the request to the distributed ledger using a The Onion Router (Tor) browser …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification describes, “… the device uploads the request to the distributed ledger using Tor to remain anonymous …” – see par. 0011, “ – note: the term “Tor” (or The Onion Router or a free software and an open network helps a user defend against traffic analysis) is not the same as claimed “a Tor browser” because the Tor technology has various communication types, such as “Tor Phone”, “Tor Messenger”, “third-party applications”, “security-focused operating systems”, etc.
 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-16 and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Note: applicant uses the term “one or more” (e.g., at least second device, one or more secret shares – see claims 1-3, 8-13 and 22) in the claims. The applicant is suggested to review the claims for associated limitations be compatible with the interpreted term of “one”. Some of these issues (not all because there are too many) are indicated below.

Claim 1 recites:
“… generating a request for secret shares needed to reconstruct a key … sending the request, signed with the certificate, to at least one second device …”; however, it is not clear whether a plurality of secret shares requested are asked/provided to/by a single device (e.g., one second device) - note: the term “at least one” is assumed/interpreted as “one”, and claimed associated limitations with “at least one” term should be compatible with the interpreted term of “one”;
“… a request for secret shares needed to reconstructed a key … determining whether the one … secret shear(s) received … is/are sufficient to reconstruct the key; and reconstructing the key using the one or more secret shares …”, however, it is not clear how a plurality of secret shares needed to reconstruct the key can be determined as a single secret share is sufficient to reconstruct the key - note: the term “one or more” is assumed/interpreted as “one”, and claimed associated limitations with “one or more” term should be compatible with the interpreted term of “one”.
Claims 2-16 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 3 recites “…the data is retrieved by decrypting the data with the key …”, however, it is not clear (1) how decryption function performs to the (plain) data; (2) the data has an antecedent basis issue (e.g., not a data defined before).
Claim 4 recites “… sends the request to the at least one second device by uploading the request to a distributed ledger which the at least one second device monitors”, however, it is not clear (1) whether the distributed ledger is the same with the at least one second device or not (e.g., they are different types, which cannot be the same); (2) how the second device monitors to receive the request.
Claim 8 recites “… the first device receives the one or more secret shares … from the distributed ledger”, however, it is not clear whether the distributed ledger is the same with the at least one second device of the claim 1 or not because the secret shares are requested from the second device (e.g., omitting necessary steps/components which cause the limitations unclear).
Claim 9 recites “… receiving a first secret share from a server … the first secret share being one of the one or more secret shares; and combining the one or more secret shares to reconstruct the key”, however, it is not clear whether how to combine one secret share itself to construct the key- see also the limitations of the claim 1.
Claim 10 recites “… the one or more secret shares received (from the one or more second devices – of the claim 1) by the first device include signatures based on at least one certificate of the at least one second device from which the secret one or more shares are received”, however, it is not clear whether “a plurality of signatures” and “a plurality of certificates” included/based on the one secret share are the same or not (note: they are certificates and signatures of the single device).
Claim 16 recites “… the first device determines the request to be invalid if a certificate with which the request is signed …”, however, it is not clear (1) whether the device is determining validity of its own request or not – see also the claim 1; (2) whether “a certificate” is the same as “a certificate” of the claim 1 or not.

Claim 22 recites “… distribute the secret shares to the plurality of terminals … distribute the certificates to the plurality of terminals … store one of the secret shares distributed by the first device … anonymously receive responses from the at least one other terminal of …”, however, it is not clear (1) whether all generated secret shares are distributed to each of the plurality of terminals or not; (2) whether all generated certificates are distributed to each of the plurality of terminals or not; (3) which one of the secret shares are stored on the first device; and (4) whether receiving a plurality of responses from one terminal (e.g., the one other terminal) or not.
Claims 23-25 depend from the claim 22, and are analyzed and rejected accordingly.

Claim 23 recites “… a request from a further terminal of … a certificate … sending a respective secret share to the further terminal …”, however, it is not clear (1) whether “a request” is the same as “a request” of the claim 22 or not (2) how to define “further (or other of the claim 22) of the plurality of terminals” – suggested to use “a second/third terminal of the plurality of terminals if appropriate; (3) whether “a certificate” has any relationship (e.g., the same or different) with “a respective one of the certificates” of the claim 22 or not; (4) how to define “a respective secret share” (omitting necessary step/component which cause the claimed limitations unclear).
Claim 25 recites “… another certificate included in a communication from another terminal of the plurality of terminals …”, however, it is not clear (1) how to define “another terminal of the plurality of terminals” – suggested to use “a second/third terminal of the plurality of terminals if appropriate; (2) whether “another certificate” has any relationship (e.g., the same or different) with “a respective one of the certificates” of the claim 22 or not.

Claim Rejections - 35 use § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2018/109010 A1) in view of Wentz (US 2020/0153627 A1).

As per claim 1, Roth teaches a method for data security implemented as an application on a first device [see fig. 1 and abstract of Roth], comprising:
generating a request for secret shares needed to reconstruct a key from the secret shares; signing the request with a certificate that identifies the request as valid with a public key (equivalent to without identifying the device) [figs. 1, 7 – note: signed by 5456 so every node that has a secret share will know that these secret share are requested by from node 5456; par. 0005, lines 1-8; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6; page 13, claim 14, lines 1-4 of Roth teaches generating a request (e.g., a message of request) for secret shares needed to reconstruct a key (e.g., the secret key) from the secret shares; signing the request with a certificate that identifies the request (the message of the request) as valid (to bind with or to proof being correct) – note: the certificate include a public key which is different from the unique identifier or the node ID (or without identifying the first device)];
sending the request, signed with the certificate, to at least one second device; receiving, from the at least one second device, one or more secret shares [fig. 7; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6; par. 0057, lines 1-3 of Roth teaches sending the request, signed with the certificate (e.g., digitally signed request message with the certificate), to at least one second device (e.g., all remaining peer nodes); receiving, from the at least one second device (e.g., each node of the peer nodes received the request message), one or more secret shares (e.g., the share of the item 82 of fig. 7)]; 
determining whether the one or more secret shares received from the at least one second device are sufficient to reconstruct the key; and reconstructing the key using the one or more secret shares upon determining that the one or more secret shares are sufficient to reconstruct the key [fig. 6; par. 0019, lines 1-4; par. 0057, lines 1-3 of Roth teaches determining whether the one or more secret shares (e.g., “n” secret shares) received from the one or more devices (e.g., each/some/all node(s) of the peer nodes received the request message) are sufficient to reconstruct the key (e.g., the secret key or the original encryption key); and reconstructing the key using the one or more secret shares upon determining that the one or more secret shares are sufficient to reconstruct the key (e.g., the secret key or the original encryption key)].

As stated above, Roth teaches signing the request with a certificate (which includes a public key) that identifies the request to bind with (or to proof being correct) the requester/sender – see fig. 7; page 13, lines 5-8 - NOTE: the item 81 of “Request Secret Shares” describes signed format of the message (e.g., SIGN (MESSAGE [xxx])). Although the message includes node ID, signed message (or signed node ID) is NOT the same as the message (or the node ID).
The addition reference by Wentz, for the propose of the compact prosecution, is used to show the obviousness of signing with a certificate that identifies without identifying the device, sending and receiving information without identifying the sender device.
Wentz teaches signing with a certificate that identifies without identifying the device and sending and receiving information without identifying the sender device [fig. 1; par. 0019, lines 1-48; par. 0020, lines 1-9; par. 0073, lines1-7; par. 0087, lines 1-6; par. 0106, lines 27-59 of Wentz teaches signing with a certificate (e.g., the secure proof) that identifies without identifying the device (e.g., anonymous authentication procedure) and sending and receiving information without identifying the sender device (e.g., the use of an anonymizing protocol such as the Tor protocol which functions by directing all internet traffic through a network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include signing with anonymous authentication procedure and processing anonymizing protocol in the all internet traffic communication or without identifying a device because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see paras. 0015 and 0106 of Wentz.

As per claim 2, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches retrieving encrypted data from a data storage device using the key reconstructed from the one or more secret shares [fig. 1; par. 0005, lines 1-9; par. 0047, lines 1-3 of Roth teaches retrieving encrypted data (e.g., the encrypted file) from a data storage device (e.g., the storage) using the key (e.g., the reconstructed secret key) reconstructed from the one or more secret shares].

As per claim 3, Roth in view of Wentz teaches the method according to claim 2. 
Roth further teaches that wherein the data is retrieved by decrypting the data with the key reconstructed from the one or more secret shares [figs. 1, 6; par. 0005, lines 1-9; par. 0047, lines 1-3 of Roth teaches the data is retrieved by decrypting the data (e.g., the encrypted data) with the key (e.g., the reconstructed secret key) reconstructed from the one or more secret shares].

As per claim 4, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches wherein the first device sends the request to the at least one second device by uploading the request to a distributed ledger which the at least one second device monitors [fig. 1; par. 0005, lines 9-13; par. 0006, lines 1-3; par. 0017, lines 1-3; par. 0041, lines 1-2; par. 0042, lines 1-3 of Roth teaches the first device sends the request to the at least one second device by uploading the request (e.g., the request message) to a distributed ledger (e.g., the ledger of the blockchain) which the at least one second device monitors – see fig. 1 for the blockchain network monitored through networks managers of the nodes and the rejections to the claim 1].

As per claim 5, Roth in view of Wentz teaches the method according to claim 4. 
Although Roth teaches that the first device uploads the request to the distributed ledger – see the rejections to the claim 4, Roth does not explicitly disclose performing uploading or a process anonymously.
However, Wentz teaches a device performing a process anonymously [fig. 2; par. 0020, lines 1-14; par. 0087, lines 1-6 of Wentz teaches the requesting device performing a process/task anonymously]. 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include performing a task anonymously because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz. 

As per claim 6, Roth in view of Wentz teaches the method according to claim 5. 
Although Roth in view of Wentz teaches the first device anonymously uploads the request to the distributed ledger anonymously – see the rejections to the claim 5, Roth does not explicitly disclose the anonymous process using the Onion Router (Tor) browser.
However, Wentz teaches the anonymous process using a Tor browser [fig. 4; par. 0025; par. 0106, lines 30-33; par. 0110, lines 1-8 of Wentz teaches the anonymous process using the onion routing processes or anonymizing protocol on the internet traffic]. See also rejections to the claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include performing a task anonymously using the onion routing processes or anonymizing protocol on the internet traffic because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 7, Roth in view of Wentz teaches the method according to claim 4. Roth further teaches wherein the distributed ledger is a block chain [fig. 1; par. 0005, lines 9-13; par. 0006, lines 1-3 of Roth teaches wherein the distributed ledger (e.g., the ledger) is a block chain].

As per claim 8, Roth in view of Wentz teaches the method according to claim 5. 
Roth further teaches wherein the first device receives the one or more secret shares by downloading the one or more secret shares from the distributed ledger [par. 0005, lines 9-13; par. 0006, lines 1-3; par. 0057, lines 1-3 of Roth teaches wherein the first device receives the one or more secret shares (e.g., the minimum n shares) by downloading the one or more secret shares from the distributed ledger (e.g., the decentralized ledger)].

As per claim 9, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches receiving a first secret share from a server that manages the secret shares and the key, the first secret share being one of the one or more secret shares; and combining the one or more secret shares to reconstruct the key [figs. 1, 2, 6; par. 0048, lines 1-8 of Roth teaches receiving a first secret share (e.g., the salt 28) from a server (e.g., a peer node) that manages the secret shares and the key, the first secret share being one of the one or more secret shares; and combining (e.g., concatenating) the one or more secret shares (e.g., “n” secret shares) to reconstruct the key (e.g., the secret key)].

As per claim 10, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches wherein the one or more secret shares received by the first device include signatures based on at least one certificate of the at least one second device from which the one or more secret shares are received [fig. 7; par. 0056, lines 2-6 of Roth teaches the one or more secret shares (e.g., the message with the secret share 82 of fig. 7) received by the first device(e.g., the requesting node 5456) include signatures based on certificates of at least one second device (e.g., each node of the peer nodes received the request message) from which the one or more secret shares (e.g., the message with the secret share 82 of fig. 7) are received].

As per claim 11, Roth in view of Wentz teaches the method according to claim 10. 
Roth further teaches validating the one or more secret shares received based on the signatures included therein [fig. 7 – note: signed by 3305 so everyone will know that this secret share was accessed by node 5456; par. 0056, lines 2-6 of Roth teaches validating (to bind with or to proof being correct) the one or more secret shares received based on the signatures included therein].

As per claim 12, Roth in view of Wentz teaches the method according to claim 11. 
Although Roth teaches validating the one or more secret shares received based on the signatures – see the rejections to the claim 11, Roth does not explicitly disclose wherein, as part of the validating, the method further comprises querying a server that manages device certificates to determine validation.
However, Wentz teaches as part of the validating, the method further comprises querying a server that manages device certificates to determine validation [figs. 1, 4; par. 0097, lines 1-8, 24-31 of Wentz teaches as part of the validating, the method further comprises querying a server (e.g., the verifying node 132) that manages device certificates (e.g., the secure proofs) to determine validation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a server because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz. 

As per claim 13, Roth in view of Wentz teaches the method according to claim 11. 
Although Roth teaches validating the secret shares received based on the signatures – see the rejections to the claim 11, Roth does not explicitly disclose wherein, as part of the validating, the method further comprises determining validity of the one or more secret shares based on a list obtained from a distributed ledger and the signatures included in the one or more secret shares.
However, Wentz teaches as part of the validating, the method further comprises determining validity of the one or more secret shares based on a list obtained from a distributed ledger and the signatures included in the one or more secret shares [figs. 1-4; par. 0091, lines 1-29; par. 0113, lines 1-7 of Wentz teaches as part of the validating, the method further comprises determining validity of the one or more secret shares based on a list (e.g., the distributed authentication listing instance and/or the temporally sequential listing) obtained from a distributed ledger (e.g., the blockchain) and the signatures (e.g., the digitally signed assertions or the secure proofs) included in the one or more secret shares].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a blockchain because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 14, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches receiving an other request from another device; validating the other request based on internal policies of the first device; and sending a first secret share to the other device when the other request is determined to be valid [figs. 1, 7 – note: signed by 5456 so every node that has a secret share will know that these secret share are requested by from node 5456; par. 0005, lines 1-13; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6 of Roth teaches receiving another request from an other device (e.g., one of the peer nodes); validating the other request based on internal policies (e.g., the information provided in the request) of the first device; and sending the first secret share (e.g., a secret share) to the other device (e.g., one of the peer nodes) when the other request is determined to be valid (to bind with or to proof being correct)].

As per claim 15, Roth in view of Wentz teaches the method according to claim 14. 
Roth does not teach but Wentz further teaches using regional information to validate the other request; and determining the other request to be invalid if the regional information indicates that the other device is not in a region where data encrypted by the key can be accessed [par. 0100, lines 1-21; par. 0102, lines 25-42 of Wentz teaches using regional information (e.g., the geographic location) to validate the other request; and determining the other request to be invalid if the regional information indicates that the other device is not in a region (e.g., an unexpected geographic location or beyond the threshold value) where data encrypted by the key can be accessed].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a location information of the requester because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 16, Roth in view of Wentz teaches the method according to claim 13. 
Roth does not teach, but Wentz teaches wherein the list is a certificate revocation list and the first device determines the request to be invalid if a certificate with which the request is signed is indicated as invalid in the certificate revocation list [par. 0099, lines 1-44 of Wentz teaches wherein the list is a certificate revocation list (e.g., the revocation list) and the first device determines the request to be invalid if a certificate with which the request is signed is indicated as invalid in the certificate revocation list].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a revocation list because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 22, Roth teaches a data security system [fig. 1], comprising;
a first device configured to: encrypt data using a key and transmit the encrypted data to a data storage device via a network, generate secret shares based on the key, and distribute the secret shares to a plurality of terminals via the network [fig. 1; par. 0005, lines 1-5 of Roth teaches a first device (e.g., one of the peer nodes) configured to: encrypt data using a key (e.g., the secret key) and transmit the encrypted data (e.g., the encrypted file) to a data storage device via a network, generate secret shares based on the key (e.g., splitting the secret key into secret shares), and distribute the secret shares to a plurality of terminals (e.g., the peer nodes) via the network];
certificates corresponding to the plurality of terminals, each of the certificates validating communications from a respective one of the plurality of terminals without disclosing an identity of the respective one of the plurality of terminals [figs. 1, 7; par. 0015, lines 1-4; par. 0053, lines 1-7; par. 0056, lines 1-6 of Roth teaches certificates corresponding to the plurality of terminals (e.g., the peer nodes), each of the certificates validating communications from a respective one of the plurality of terminals without disclosing (e.g., the certificates include the public key) an identity of the respective one (e.g., the peer) of the plurality of terminals – see also rejections to the claim 1];
the plurality of terminals, each of the plurality of terminals being configured to: store one of the secret shares distributed by the first device, generate a request signed with a respective one of the certificates, transmit the request to one or more of the plurality of terminals, receive responses from the plurality of terminals, the responses including one or more secret shares distributed by the first device, reconstruct the key using the one or more secret shares, and access the encrypted data stored in the data storage device using the key [figs. 1, 7; par. 0005, lines 1-13; par. 0023, lines 1-2; par. 0015, lines 1-4; par. 0053, lines 1-7; par. 0056, lines 1-6; par. 0057, lines 1-7 of Roth teaches the plurality of terminals (e.g., the peer nodes), each of the plurality of terminals being configured to: store one of the secret shares distributed by the first device (e.g., one of the peer nodes), generate a request signed with a respective one of the certificates (see fig. 7), transmit the request to one or more of the plurality of terminals (e.g., the peer node), receive responses from the plurality of terminals (see the fig. 7), the responses including one or more secret shares distributed by the first device (e.g., one of the peer nodes), reconstruct the key using the one or more secret shares, and access the encrypted data stored in the data storage device using the key – see the rejections to the claim 1].

Although Roth teaches signing the request with a certificate (which includes a public key) that identifies the request to bind with (or to proof being correct) the requester/sender – see fig. 7; page 13, lines 1-4, Roth does not explicitly disclose a second device configured to generate certificates corresponding to the plurality of terminals, distribute the certificates to the plurality of terminals via the network; and the terminal(s) anonymously transmit and receive data from the plurality of terminals.
However, Wentz teaches a second device configured to generate certificates corresponding to the plurality of terminals, distribute the certificates to the plurality of terminals via the network; and the terminal(s) anonymously transmit and receive data from/to the at least one other terminal of the plurality of terminals [figs. 1, 2; par. 0020, lines 1-9; par. 0021, lines 1-7; par. 0060; par. 0065, lines 1-29; par. 0073; par. 0087, lines 1-6 of Wentz teaches a second device (e.g., the certificate authority) configured to generate certificates corresponding to the plurality of terminals (e.g., the devices and nodes of the fig. 1), distribute the certificates to the plurality of terminals via the network (see fig. 1); and the terminal(s) anonymously transmit and receive data from the plurality of terminals (e.g., performing a process/task anonymously) – see also rejections to the claims 1 and 5].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include certificate implementation and anonymous authentication procedure or without identifying a device because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

Claims 23-25 are system claims that correspond to the method claims 14, the combination of the claims 4 and 8, and the combination of the claims 10-13 and 16, respectively, and are analyzed and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495